AVENANT No 2
AU CONTRAT D'ASSOCIATION DU 12 FÉVRIER 1991 ET ANNEXES
PERMIS BORJ EL KHADRA

ENTRE LES SOUSSIGNÉS:

- L'ENTREPRISE TUNISIENNE D'ACTIVITÉS PÉTROLIÈRES, ci-après
dénommée "ETAP", établissement public à caractère industriel et commercial,
dont le siège est à TUNIS - 27 bis, avenue Khéreddine Pacha, Tunisie,
représentée par Monsieur Mohamed Moncef BOUSSEN, son Président
Directeur Général,

D'UNE PART,

et

- PHILLIPS PETROLEUM COMPANY TUNISIA ci-après dénommée
« PHILLIPS », une société établie et régie selon les lois du Delaware dont le
siège social est à 1320 G Plaza Office Building, Bartlesville, Oklahoma 74004,
Etats-Unis d'Amérique, représentée par Monsieur Barry W. Knuth, son Vice-
Président,

D'AUTRE PART

IL EST PRÉALABLEMENT EXPOSÉ CE QUI SUIT:

4e Une convention et ses annexes (ci-après désignée "Convention"!), relative
au Permis Borj El Khadra (ci-après dénommé "Permis") a été signée par
l'ETAT TUNISIEN, ETAP et ELF AQUITAINE TUNISIE (ci-après
dénommée "EAT" ou "EHT" pour tenir compte de la dénomination actuelle
de la société) le 22 Septembre 1990, et approuvée par la loi n° 91-5 du
11 Février 1991;

2 Un contrat d'association et ses annexes (ci-après dénommé "Contrat
d'Association") relatif au Permis a été signé par ETAP et EAT le 22
Septembre 1990 et approuvé par l'AUTORITÉ CONCÉDANTE par lettre
du Ministre de l'Economie Nationale n° 456 du 22 Septembre 1990, puis
ra par l'Avenant No 1 en date du 15 Août 1991;
3. PHILLIPS détient conjointement avec ETAP des intérêts, droits, et
obligations dans le Permis, initialement accordé conjointement à ETAP et
EAT, par suite de la cession à PHILLIPS par EAT d'une partie de ses
intérêts, droits et obligations, établie par l'Acte de Cession conclu le 15
Août 1991 entre EAT et PHILLIPS et autorisée par un Arrêté du Ministère
de l'Economie Nationale du 16 Avril 1992 publié au Journal Officiel de la
République Tunisienne le 24 Avril 1992;

4. Par l'Acte de Cession conclu le 13 Septembre 1995 entre EHT et
PHILLIPS qui a reçu une suite favorable de la part du Comité Consultatif
des Hydrocarbures lors de sa réunion du 30 Novembre 1995, EHT a cédé
à PHILLIPS la totalité de son pourcentage de participation, soit vingt cinq
pour cent (25%) dans le Permis Borj El Khadra. Suite à cette cession les
pourcentages de participation des Parties dans le Permis sont les
suivants:

ETAP = 50% (cinquante pour cent)
PHILLIPS = 50% (cinquante pour cent);

5, Suite à la conclusion de l'Avenant No 1 à la Convention et ses Annexes
en date du ; ETAP et PHILLIPS ont convenu d'amender le Contrat
d'Association conclu dans le cadre de la Convention régissant le Permis,
et ce afin de tenir compte des nouvelles dispositions dudit Avenant No 1.

CECI ETANT EXPOSE, IL A ÉTÉ ARRÊTÉ ET CONVENU CE QUI SUIT:

ARTICLE 1

L'Article 2 de l'Avenant No.1 est annulé et remplacé par le texte suivant:

« A l'exception des attendus et de l'Article 1.4, le terme « EAT » chaque fois qu'il est
utilisé dans le Contrat d'Association ainsi que ses annexes sera remplacé par le terme
« PHILLIPS ». »

ARTICLE 2

L'Article 1.4 est annulé et remplacé par le texte suivant:

«4- __—— : désigne la convention et ses annexes, portant autorisation de

ÿ
recherche et d'exploitation des substances minérales du second groupe dans le Permis
exclusif en application des décrets du 13 décembre 1948 et du 1er janvier 1953 sur les
Mines et du décret-loi no 85-9 du 14 septembre 1985 tel que ratifié par la loi no 85-93
du 22 Novembre 1985 et tel qu'il a été modifié par la loi no 87-9 du 6 mars 1987 (Loi
Pétrolière) et la loi no 90-56 du 18 juin 1990 et qui a été signée à Tunis le 22
Septembre 1990 par l'Etat tunisien d'une part et par ETAP et EAT d'autre part. Ladite
Convention a été amendée par l' Avenant No.1 en date du—————. »

ARTICLE 3

Le premier alinéa du paragraphe 1 de l'Article 3 du Contrat d'Association tel que
modifié par l'Article 4 de l'Avenant No 1 est annulé et remplacé par le texte suivant:

«- Les pourcentages de participation des Parties dans l'Association sont les suivants:

ETAP = 50% (cinquante pour cent)
PHILLIPS = 50% (cinquante pour cent). »

Le reste du paragraphe 1 de l'Article 3 dans son intégralité reste inchangé.

ARTICLE 4
L'Article 3 de l'Avenant No 1 est annulé et remplacé par ce qui suit:

« Partie(s) = désigne ETAP et/ou PHILLIPS et leurs cessionnaires éventuels. »

ARTICLE 5

Le troisième alinéa de l'Article 4.1.2 est annulé et remplacé par ce qui suit:

«- d'approuver les contrats et marchés proposés par l'Opérateur à la suite des appels
d'offres et dont le montant est supérieur à deux cent cinquante mille Dollars US

($ 250 000). »

ARTICLE 6

Le texte suivant est ajouté à la fin de l'Article 4.1.4:

«Au lieu de convoquer une réunion, l'Opérateur pourra soumettre toute proposition au

Comité d'Opérations en notifiant à chaque représentant ladite proposition. L'avis des
NS devra être donné par écrit dans les quinze (15) jours qui suivent la date
de notification. Tout non-Opérateur pourra demander, par écrit, dans les deux (2) jours
qui suivent la notification de la proposition de l'Opérateur que celle-ci soit soumise à
une réunion qui sera alors spécialement convoquée à cet effet vaudra acceptation de
ladite proposition.

Cependant toute réponse à une proposition de l'Opérateur liée à un forage en cours
devra être donnée dans les 48 heures qui suivent la notification de l'Opérateur. »

ARTICLE 7

L'Article 4.3.b, du Contrat d'Association est annulé et remplacé par le texte suivant:

«b.

(GE

Les Parties conviennent de désigner:

Opérateur PHILLIPS pour tous les travaux d'exploration, d'appréciation,

de développement et d'exploitation financés par PHILLIPS seule.

(2).

i) Opérateur pour le compte de l'Association, une Société Mixte
ETAP/PHILLIPS pour les opérations de développement et d'exploitation
financées en commun sur toute concession dans laquelle ETAP participe
avec un taux minimum de trente pour cent (30%).

A cette fin, ETAP et PHILLIPS constitueront ladite Société Mixte dans les
trois (3) mois qui suivent la date de l'institution de la première concession
développée en commun et à condition que le pourcentage de
participation détenu par ETAP, dans ladite concession, soit au moins égal
au pourcentage déterminé au paragraphe (2) (i) ci-dessus.

ïi) Dans le cas où ETAP décide de participer au développement d'une
concession dans les conditions prévues à l'Article 13.3 ci-dessous et
notifie un pourcentage de participation au moins égal au pourcentage
déterminé au paragraphe (2) (i) ci-dessus, PHILLIPS continuera d'assurer
le rôle d'Opérateur jusqu'à la fin des opérations de développement et le
début de l'exploitation. Dès le début de la phase de production, les
Parties confieront le rôle d'Opérateur à la Société Mixte ETAP/PHILLIPS.
Le transfert de l'opérating sera effectué dans les douze (12) mois suivant
le début de la production commerciale dans le cadre de la concession
considérée.

Les statuts de la Société Mixte seront élaborés en temps opportun et les
Parties conviennent que les structures de responsabilité et de gestion de
la Société Mixte seront fixées d'un commun accord. En ce qui concerne

la Direction générale, elle sera formée d’un Directeur Général et d’un

Directeur Général Adjoint. Les fonctions de Directeur Général seront

à
assumées par un administrateur proposé par PHILLIPS et celles de
Directeur Général Adjoint par un Administrateur proposé par ETAP, tant
que le taux de participation d'ETAP demeure inférieur ou égal à 30%.
Dès que le taux de participation d'ETAP, dans la concession considérée,
dépasse 30% les fonctions de Directeur Général seront assumées par un
Administrateur proposé par ETAP et celles de Directeur Général Adjoint
par un Administrateur proposé par PHILLIPS.

Dans tous les cas où ETAP détiendrait un pourcentage de participation inférieur
au pourcentage déterminé au paragraphe (2) (i) ci-dessus, dans la première
Concession développée, PHILLIPS continuera à assurer seule les fonctions
d'Opérateur.

Phillips et ETAP apporteront à la Société Mixte leur assistance technique au
niveau des travaux d'opération et du contrôle de qualité.

Cependant suite à la proposition éventuelle de l'une quelconque des Parties,
celles-ci pourront d'un commun accord choisir toute autre option pour la
conduite de toutes ou certaines des opérations de développement et
d'exploitation de la concession ainsi instituée. Etant entendu que durant la
période de consultations sur l'option considérée, ainsi qu'en cas de désaccord
entre les Parties sur ladite proposition les autres dispositions du présent Article
4.3.b continueront de s'appliquer.».

ARTICLE 8

Les alineas b. et c. de l'Article 6.3 sont annulés et remplacés par le texte suivant:

« b. le forage d'un puits d'exploration. ».

ARTICLE 9

L'Article 7.1.3, est modifié en substituant aux termes

«....dont le coût est estimé à huit millions de dollars (8 M $) »

les termes

«....dont le coût est estimé à sept millions de dollars (7 M $) ».

ARTICLE 10

L'Article 13.2.c est modifié en substituant aux termes

«....à la fin d'une période quelconque de validité du Permis. »

les termes

«....à la fin de la première période de validité du Permis telle que prolongée par
l'extension prévue par l'Avenant No. 1 à la Convention, ou à la fin de toute autre

période de validité du Permis. ». Ne ee
ARTICLE 11

L'Article 13.3, alinéa 6 est modifié en substituant dans la premiere phrase aux termes
«...en Francs Français...»

les termes
«en Dollars US (US$) …..».

De même, les termes
« Pour la conversion …. après ce jour par la Banque Centrale de Tunisie. »
qui constituent la seconde phrase sont annulés.

ARTICLE 12
L'Article 14.1.a est annulé et remplacé par le texte suivant:

«a. S'il s'agit de la première Découverte Economiquement Exploitable
développée en commun, l'intervalle compris entre la date d'institution du Permis
et la date de la notification de développement du gisement considéré. Il est
entendu qu'aux fins du présent Article les dispositions de l'Article 3 de l'Avenant
No. 1 à la Convention relatives aux dépenses d'exploration engagées dans le
Permis avant la date d'entrée en vigueur de l'Acte de Cession du 13 Septembre
1995 pour le Permis seront prises en compte.».

ARTICLE 13
L'Article 14.3 est modifié en substituant dans la premiere phrase aux termes
«sont payés en Francs Français (FRF), ..»
les termes
«....sont payés en Dollars US (US$), …».
De même, les termes
« Pour la conversion …. aprés ce jour par la Banque Centrale de Tunisie. »
qui constituent la seconde phrase sont annulés.

ARTICLE 14

L'Article 26 est modifié en substituant dans l'avant derniere phrase aux termes
«....ni de nationalité française ….»

«....ni de nationalité américaine …». À 2 4

les termes
ARTICLE 15

L'Article 27 est modifié en substituant dans la première phrase aux termes
«par un où plusieurs arbitres …»

les termes
«...par trois arbitres».

ARTICLE 16
L'Article 31 est annulé et remplacé par le texte suivant:

« Toutes notifications pour les besoins du présent Contrat sont faites par porteur, par
écrit (courrier express avion, port payé) ou par messages télégraphiés ou télécopiés
(telefax) par l'une des Parties à l'autre, aux adresses suivantes:

- ENTREPRISE TUNISIENNE D'ACTIVITÉS PÉTROLIÈRES
27 bis, avenue Khéreddine Pacha - 1002 Tunis-Belvédère
TUNISIE
A l'attention de Monsieur Mohamed Moncef BOUSSEN
Président Directeur Général
Telefax: 784.092
Télex: 15128

- PHILLIPS PETROLEUM COMPANY TUNISIA
1320, Plaza Office Building - Bartlesville, OK. 74004
ETATS-UNIS D'AMÉRIQUE
A l'attention de Monsieur Barry W. KNUTH
Vice-président
Telefax: 1-918-662-1523
Télex: 499-4031

En cas de changement d'adresse d'une des Parties, la Partie concernée devra le
notifier à l'autre Partie par lettre recommandée avec accusé de réception. ».
ARTICLE 17
L'Accord d'Opérations, Annexe A du Contrat d'Association, est modifié comme suit:
L'Article 5.02 est modifié en substituant au premier paragraphe aux termes
«….deux cent mille dinars Tunisiens (200 000 DT)...»

les termes
2 cent cinquante mille dollars US (250 000 $)...».

di
ARTICLE 18
L'Accord Comptable, Annexe B du Contrat d'Association est modifié comme suit:
a/ L'Article |, paragraphe 4, alinéa 4 est annulé et remplacé par le texte suivant:

« Les dépenses encourues en devises étrangères seront comptabilisées en
dinars tunisiens au cours de change moyen interbancaire tel que publié par la
Banque Centrale de Tunisie pour le mois qui précède le paiement. La
conversion sera ajustée par l'utilisation des cours de change moyens
interbancaires tels que publiés par la Banque Centrale de Tunisie le jour du
paiement ou, en l'absence d'une telle publication, selon la dernière publication
de la Banque Centrale de Tunisie. »;

b/ l'Article 1.5 est modifié en substituant aux termes:

«Cinquante Mille (50.000) Dinars Tunisiens.»

les termes
«...cinquante mille dollars US (50 000 $). Ce montant pourra être révisé
d'un commun accord entre les Parties….».

c! l'Article 2.3 est modifié en substituant au paragraphe B aux termes
«….de l'Opérateur ailleurs que dans la ville du pays de provenance...»
les termes
«.….établie par l'Opérateur comme opération à l'étranger...»;

d/ l'Article 2.11 est modifié en substituant, au deuxième paragraphe, aux termes à
partir de

«..- 4% sur les dépenses d'exploration...»
jusqu'à la fin dudit Article les termes
«..- 5% sur les dépenses d'exploration et d'appréciation.

Pour les dépenses de développement et d'exploitation les Parties se
mettront d'accord, après attribution d'une concession issue dans le
Permis, sur un barème forfaitaire couvrant les montants annuels de Frais
Généraux et d'Assistance Générale associés à ces dépenses. ».

el l'Article IV est modifié en substituant aux termes
«en francs français ….»
les termes
«en Dollars US (US$) ….».

D'autre part, la dernière phrase dudit Article est annulée et remplacée par le

Ft
paragraphe suivant:

« La conversion en Dollars US sera effectuée au taux de change interbancaire tel
que publié par la Banque Centrale de Tunisie pour le mois qui précède le paiement.
La conversion sera ajustée par l'utilisation des taux de change interbancaires tels
que publiés par la Banque Centrale de Tunisie le jour du paiement ou, en l'absence
d'une telle publication, selon la dernière publication de la Banque Centrale de
Tunisie. ».

ARTICLE 19

Le présent Avenant au Contrat d'Association étant conclu dans le cadre de l'Avenant
No.1 à la Convention, la période supplémentaire visée à l'Article 5 dudit Avenant
pourrait être insuffisante pour l'éxécution des obligations de PHILLIPS. Dans ce cas,
les Parties pourront demander une prorogation de ladite période supplémentaire,
dûment justifiée, auprès de l'AUTORITÉ CONCÉDANTE.

ARTICLE 20

Les dispositions du Contrat d'Association ainsi que ses Annexes et son Avenant
No. 1 relatives au Permis Borj El Khadra non amendées par le présent Avenant sont
intégralement maintenues.
ARTICLE 21
Le présent Avenant et conclu conformément à l'Article 29 du Contrat d'Association et
prendra effet à la date de sa signature par les Parties sous réserve de son approbation
par l'AUTORITÉ CONCÉDANTE.
ARTICLE 22
Le présent Avenant au Contrat d'Association est dispensé des droit de timbre. Il est

enregistré aux droits fixes aux frais de PHILLIPS conformément à l'Article 15 de la
 — en date du 22 Septembre 1990.

CF
Fait en cinq (5) exemplaires originaux à Tunis le _4 3 MAI 1996

POUR:L'ENTREPRISE TUNISIENNE D'ACTIVITÉS PÉTROLIÈRES

Monsieur famed Moncef BOUSSEN

POUR:PHILLIPS PETROLEUM COMPANY TUNISIA

en
Monsieuf Barry W. KNUTH

ÆS

LE MAL 1996

15
Enregistré àla Reite de 5
Rue El Jazir8t

